DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-6, and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, please see pages 6-9 of Applicant’s Remarks, filed 11/08/2021, that Kusz does not disclose or render obvious an outer cam profile on the cap for engaging the lug have been fully considered and are persuasive. Accordingly, in light of the incorporation of the subject matter of claim 7 into claim 1, the rejection of independent claim 1 under 35 U.S.C. 103 as anticipated by Kusz has been withdrawn. Upon an updated search, McNeely (U.S. Patent Application Publication No. 2006/0124051), which comprises a cap comprising an outer cam profile for engaging a lug, was found. However, neither Kusz nor McNeely render it obvious to combine the lug mechanism of Kusz with the cap of McNeely. Therefore, claims 1-2, 4-6, and 8-14 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McNeely (U.S. Patent Application Publication No. 2006/0124051) discloses a cap comprising an outer cam profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781